                                 UNITED STATES DISTRICT COURT                                              JS-6
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES -- GENERAL

Case No.      CV 19-3793-JFW(GJSx)                                                      Date: May 6, 2019

Title:        Cynthia Nicholson -v- Johnson and Johnson, et al.

PRESENT:
              HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                     None Present
              Courtroom Deputy                                   Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                       ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                    None

PROCEEDINGS (IN CHAMBERS):                  ORDER REMANDING ACTION TO LOS ANGELES
                                            SUPERIOR COURT

        The Court has reviewed the Notice of Removal filed by Defendants Johnson & Johnson and
Johnson & Johnson Consumer, Inc. (collectively, "Defendants") on May 2, 2019. Docket No. 1.
Defendants are attempting to remove an action commenced by Plaintiff Cynthia Nicholson
("Plaintiff") in Santa Clara County Superior Court on July 25, 2018. Defendants assert that this
Court has subject matter jurisdiction on the basis of a pending bankruptcy proceeding in the
District of Delaware. See 28 U.S.C. § 1452(a).

         Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. See Bender v. Williamsport Area School
District, 475 U.S. 534, 541 (1986). “Because of the Congressional purpose to restrict the
jurisdiction of the federal courts on removal, the statute is strictly construed, and federal jurisdiction
must be rejected if there is any doubt as to the right of removal in the first instance.” Duncan v.
Stuetzle, 76 F.3d 1480, 1485 (9th Cir. 1996) (citations and quotations omitted). There is a strong
presumption that the Court is without jurisdiction unless the contrary affirmatively appears. See
Fifty Associates v. Prudential Insurance Company of America, 446 F.2d 1187, 1190 (9th Cir.
1990). As the parties invoking federal jurisdiction, Defendants bear the burden of demonstrating
that removal is proper. See, e.g., Gaus v. Miles, 980 F.2d 564, 566 (9th Cir. 1992); Emrich v.
Touche Ross & Co., 846 F.2d 1190, 1195 (9th Cir. 1988).

       28 U.S.C. § 1452(a) allows a party to "remove any claim or cause of action in a civil action
to the district court for the district where such action is pending" if the district court has jurisdiction
of the claim or cause of action under 28 U.S.C. § 1334. Section 1334(b) vests district courts with
"original but not exclusive jurisdiction of all civil proceedings arising under title 11 or arising in or
related to cases under title 11." Once a claim is removed pursuant to 28 U.S.C. § 1452(a), the
court to which the claim has been removed "may remand such claim or cause of action on any

                                               Page 1 of 3                            Initials of Deputy Clerk sr
equitable ground." 28 U.S.C. § 1452(b). An order remanding an action pursuant to § 1452(b) "is
not reviewable by appeal or otherwise by the court of appeals under section 158(d), 1291, or 1292
[of Title 28] of by the Supreme Court." Id. Section 1452(b)'s "‘any equitable ground' remand
standard is an unusually broad grant of authority. It subsumes and reaches beyond all of the
reasons for remand under nonbankruptcy removal statutes . . . At bottom, the question is
committed to the sound discretion of the . . . judge." McCarthy v. Prince, 230 B.R. 414, 417
(B.A.P. 9th Cir. 1999).

       In assessing whether "equitable grounds" exist to remand actions removed under § 1452,
courts have looked to a number of factors:

       These factors have included, among other things, judicial economy, comity and
       respect for state law decision-making capabilities, the impact that remand would have
       upon the orderly administration of the debtor's bankruptcy case, the effect of
       bifurcating claims and parties to an action and the possibilities of inconsistent results,
       the predominance of state law issues and nondebtor parties, and the extent of any
       prejudice to nondebtor parties.

In re TIG Ins. Co., 264 B.R. 661, 665–66 (Bankr. S.D. Cal. 2001) (citing W. Helicopters, Inc. v.
Hiller Aviation, Inc., 97 B.R. 1, 2 (E.D. Cal. 1988)). "Because Section 1452(b) affords ‘an unusually
broad grant of authority,' any one of the relevant factors may provide a sufficient basis for equitable
remand." Stichting Pensioenfonds ABP v. Countrywide Fin. Corp., 447 B.R. 302, 310 (C.D. Cal.
2010) (quoting In re Roman Catholic Bishop of San Diego, 374 B.R. 756, 761 (Bankr. S.D. Cal.
2007)).

        In this case, Plaintiff sued Defendants and Imerys Talc America, Inc. ("Imerys"), the talc
powder supplier, in state court for allegedly exposing Plaintiff to cancer-causing talcum powder.
Plaintiff claims the talcum powder caused Plaintiff's ovarian cancer. On February 13, 2019, Imerys
commenced Chapter 11 bankruptcy proceedings in the United States Bankruptcy Court for the
District of Delaware. Defendants argue that this case is related to that bankruptcy pursuant to 28
U.S.C. § 1334, and thus, that the Court has jurisdiction under Section 1452. Even if the Court may
have jurisdiction over the action, the Court concludes that equitable grounds support remand.

        Plaintiff, a California resident, commenced this action in state court on July 25, 2018.
Under these circumstances, the Court concludes that it would be inequitable to require a local
Plaintiff to litigate her case in an inconvenient, out-of-district federal court. Plaintiff would be further
prejudiced by the removal of this action to federal court considering this action has been
developing in state court for over nine months. Furthermore, this case has been the subject of
statewide coordinated proceedings with hundreds of other actions in state court in which plaintiffs
have claimed Defendants' talcum powder caused the users' ovarian and/or fallopian tube cancer
and resulting personal injury and wrongful death. See Judicial Council Coordination Proceedings,
Case. No. 4872 "Johnson & Johnson Talcum Powder Cases." The Johnson & Johnson Talcum
Powder Cases have been coordinated since August 2016, and this action was added to the
coordinated cases on October 1, 2018, over seven months ago. Coordination of the pretrial
proceedings for these actions has greatly benefitted all parties by ensuring that these actions move
forward efficiently, including by allowing plaintiffs to file a standardized, master complaint and
creating the mechanism for coordinating discovery. Coordinating these actions also helps to avoid

                                               Page 2 of 3                           Initials of Deputy Clerk sr
inconsistent rulings, which additionally weighs in favor of this Court exercising its discretion to
remand this action.

        Because Plaintiff asserts only California state law claims against Defendants, comity also
favors remand. See Estate of Scott v. Cervantes, 2008 WL 11337657, at *4 (C.D. Cal. July 29,
2008) ("Where issues of state law predominate, comity . . . favors remand."); see also McCarthy,
230 B.R. at 418 ("State courts are, by definition, fully competent to resolve disputes governed by
state law."). Finally, judicial economy supports remand. The state court has already considered
these state law claims for over nine months, so litigating this case in federal court will needlessly
duplicate judicial resources.

       For all of the foregoing reasons, the equities favor remanding this action. Accordingly, this
action is remanded to the Los Angeles County Superior Court, Case No. JCCP4872.

       IT IS SO ORDERED.




                                              Page 3 of 3                          Initials of Deputy Clerk sr
